Citation Nr: 0014406	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  91-14 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for bronchial asthma.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an initial rating in excess of 10 percent 
for callouses, painful, feet, bilateral, with eversion and 
toe clawing, and pes planus.

5.  Entitlement to an increased rating for back strain, with 
bulging disc, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active military duty from September 
1972 to September 1980, and from December 1990 to March 1992.  
This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Jackson, 
Mississippi (hereinafter RO).

The issue of entitlement to service connection for bronchial 
asthma is addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  There is no medical evidence showing that the veteran's 
preexisting bronchitis and hypertension increased in severity 
during the veteran's second period of active duty service.

2.  Manifestations of the veteran's service-connected back 
disorder include normal range of motion, with complaints of 
pain.

3.  Manifestations of the veteran's service-connected 
bilateral foot disorder include marked deformity, pain, 
callosities, and toe clawing.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
bronchitis and for hypertension are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an increased rating for back strain, 
with bulging disc, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5295-
5293 (1999)

3.  The criteria for an increased rating for callouses, 
painful, feet, bilateral, with eversion and toe clawing, and 
pes planus, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  The law provides that "a person who submits a claim 
for benefits under a law administered by the [VA] shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

A.  Bronchitis

Service medical records from the veteran's first period of 
active duty are negative for any findings of bronchitis.  
However, a history of bronchitis was recorded in 1980.  
Subsequent to discharge from his first period of service, a 
private medical record dated in June 1985, revealed faint 
inspiratory wheezes, with no significant expiratory wheeze.  
The impression was acute and chronic asthmatic bronchitis.  A 
private medical record dated in November 1986, reported a 
history of asthma, with complaints of shortness of breath.  
The veteran stated that he was out of his "breathing 
medicines."  The diagnoses included asthmatic bronchitis.  
In January 1987, a nonproductive cough with dyspnea was 
reported.  The diagnoses included asthmatic bronchitis.  In 
February 1987, a history of exacerbation of asthma with 
wheezing was reported.  The diagnosis was asthmatic 
bronchitis.  

Service medical records from the veteran's second period of 
active duty reveal a diagnosis in January 1992 of an 
asthmatic flare-up/bronchitis.  The diagnosis was asthma, 
under control.  On follow-up, the diagnosis was status post 
bronchitis.  Subsequent to discharge from the veteran's 
second period of service, a VA outpatient treatment record 
dated in February 1995 reported a productive cough of three 
days with rhinorrhea and one episode of postnasal drip.  No 
facial pain, rales, wheezes or crackles were shown on 
examination.  The diagnosis was bronchitis.  

A VA examination conducted in September 1997, reported that 
lungs were clear to auscultation and percussion without 
rales, rhonchi, or wheezes.  There was no prolongation of the 
expiratory phase.  Chest x-ray revealed both lung fields were 
clear and the cardiac silhouette was normal.  Pulmonary 
function tests indicated mild obstructive ventilatory 
impairment.  The diagnosis was bronchial asthma with mild 
obstructive ventilatory impairment.  

In the instant case, the veteran's service medical records 
for his first period of service are negative for bronchitis.  
Although a history of bronchitis was reported in 1980, there 
are no findings of bronchitis on examination during his first 
period of service, to include the veteran's service entrance 
and separation examinations.  The first medical evidence of 
"asthmatic bronchitis" was in 1985, prior to the veteran's 
second period of active duty.  Service connection for a 
disability may be established based on aggravation of disease 
or injury which preexisted service when there is an increase 
in disability during service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  

The presumption of aggravation is generally triggered by 
evidence that a preexisting disability has undergone an 
increase in severity in service.  See Maxson v. West, 12 Vet. 
App. 453, 460 (1999).  The United States Court of Appeals for 
Veterans Claims (hereinafter Court) has held that 
"[t]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, not just the symptoms, has worsened."  Maxson, 12 
Vet. App. at 459, citing Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); see also Crowe, 7 Vet. App. at 247; Daniels v. 
Gober, 10 Vet. App. 474, 479 (1997); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991).  In Hunt v. Derwinski, the Court 
determined that the "presumption of aggravation did not 
apply to a veteran with a preexisting [condition] when there 
was medical evidence of 'only temporary defects during 
service'; where the veteran was not discharged due to the 
inservice flare-up of his preexisting condition; and where 
the veteran had been asymptomatic at separation."  Sondel v. 
West, 13 Vet. App. 213, 219 (1999), citing Hunt, 1 Vet. App. 
at 295.  

There is no evidence of record that the veteran's preexisting 
"asthmatic bronchitis" underwent an increase in disability 
during the veteran's second period of service.  The veteran's 
one episode of "asthmatic flare-up/bronchitis" while in 
service is documented as a flare-up of his preexisting 
condition as contemplated in Sondel and did not result in the 
underlying condition worsening.  Accordingly, the presumption 
of aggravation does not attach.  Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).  Additionally, there is no medical evidence 
of record that the veteran's preexisting disorder was 
aggravated by his second period of active duty.  Therefore, 
the veteran's claim of entitlement to bronchitis is not well 
grounded.  

B.  Hypertension

The veteran's service medical records from his first period 
of service reveal blood pressure checks in 1978.  In July 
1978, it was noted that the veteran had a history of long 
workdays and had a previous high blood pressure reading.  
Hypertension was not diagnosed, nor was it shown on the 
veteran's separation examination in August 1980.  Subsequent 
to the veteran's first period of service, private medical 
records dated in March 1985 reported a history of treatment 
for hypertension but only for short periods of time, and the 
veteran was not on medication at the time of the examination.  
An echocardiogram response to exercise reported that the 
veteran was hypertensive.  Mild hypertension was diagnosed.  
In July 1985, it was noted that the veteran was taking 
medication for his blood pressure.  Private medical records 
indicate that hypertension was poorly controlled in November 
1986.  A history of hypertension was reported in January 1987 
and March 1989.  

An examination conducted in August 1991, during the veteran's 
second period of active military duty, reported mild 
hypertension that was controlled without medication.  
Subsequent to the veteran's second period of service 
discharge, hypertension was reported by history, with a mild 
diastolic increase reported in September 1997.  In October 
1999, the veteran reported that he had not taken his blood 
pressure medicine in 8 days.  The diagnosis was hypertension.  
In November 1999, it was noted that the veteran experienced a 
reaction to the medication prescribed for his hypertension.  

Although a high blood pressure reading was reported by 
history during the veteran's first period of active duty 
service, hypertension was not diagnosed, nor was it shown on 
service separation examination conducted in August 1980.  The 
first medical evidence of hypertension was in March 1985, 
subsequent to his first period of service and prior to the 
veteran's second period of active duty.  There is no evidence 
of record that the veteran's preexisting hypertension 
underwent an increase in disability during his second period 
of service.  It was noted that the veteran's hypertension was 
mild and controlled without medication.  Accordingly, the 
presumption of aggravation does not attach.  Verdon, 8 Vet. 
App. at 538.  Additionally, there is no medical evidence of 
record that the veteran's preexisting disorder was aggravated 
by his second period of active duty.  Therefore, the 
veteran's claim of entitlement to hypertension is not well 
grounded.  

II.  Increased Ratings

Upon review of the record, the Board concludes that the 
veteran's claims for entitlement to increased ratings are 
well grounded within the meaning of the statute and judicial 
construction.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); 38 U.S.C.A. § 5107(a).  The VA therefore has a duty 
to assist the veteran in the development of facts pertinent 
to his claim.  In this regard, the veteran's service medical 
records, post-service private clinical data, and VA 
outpatient, hospitalization, and examination reports have 
been included in his file.  Upon review of the entire record, 
the Board concludes that the data currently of record provide 
a sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of these issues.

With respect to the veteran's claims for increased ratings, 
disability ratings are based, as far as practicable, upon the 
average impairment of earning resulting from the disability.  
38 U.S.C.A. § 1155.  The average impairment is set forth in 
the VA's SCHEDULE FOR RATING DISABILITIES, codified in C.F.R. Part 
4 (1999), which includes diagnostic codes that represent 
particular disabilities.  The pertinent diagnostic codes and 
provisions will be discussed below as appropriate.

A.  Back Disorder

The veteran's service medical records for his first period of 
service indicate numerous complaints of low back pain.  
Diagnoses included back sprain, lumbosacral sprain, and low 
back syndrome.  Subsequent to discharge, a VA examination 
conducted in 1981, reported that the neck and thoracic spine 
were normal.  The lumbosacral curve was not flattened, with 
no list or punch tenderness, and paravertebral muscle spasm 
was not palpable.  The veteran could flex to 120 degrees, 
extend to 30 degrees, laterally flex to 40 degrees, and 
rotate to 65 degrees.  The diagnosis was normal low back.  X-
rays revealed minor scoliosis.  

A VA examination conducted in 1984, reported that the veteran 
stood with a slight pelvic tilt and prominence to the right 
dorsal lumbar muscles.  He could flex to 90 degrees to touch 
his toes, but the mild right prominence persisted.  The 
veteran could extend to 10 degrees, lateral bending was to 
approximately 35 degrees, and rotated to 40 degrees.  
Reflexes were depressed, with no sensory of motor pattern.  
Ober's test hurt the right side of the back, and Eley's test 
hurt the back on both sides.  Tenderness through the lumbar 
spinous processes without radiation was reported.  Sciatic 
tenderness was not shown.  The clinical diagnosis was chronic 
and recurrent back strain with mild scoliosis.  X-rays 
indicated minimal osteoporosis of the lumbar spine.  
Thereafter, the veteran complained of pain radiating down his 
right leg.  X-rays revealed minimal retrolisthesis of the L5 
vertebral body, with a suggestion of bilateral spondylolysis 
at the L5 level.  The intervertebral disc spaces were within 
normal limits.  

A VA examination conducted in 1987, reported a slight 
prominence of the right lumbar region that disappeared when 
he flexed to 70 degrees.  He could extend to 5 degrees, 
rotated to 15 degrees, and lateral bending was to 35 degrees 
with a symmetrical but segmental curve.  Hip-knee flexion at 
the extreme pulled the back from both sides.  Palpation did 
not demonstrate a significant curvature.  Tenderness in the 
lower lumbar region without radiating pain and sciatic 
tenderness was not shown.  Ober's and Eley's tests failed to 
refer pain.  The diagnosis was recurrent low back pain and 
possibly mild right root irritation but without objective 
evidence.  X-rays indicated prominent discogenic degenerative 
changes at the lumbosacral level with the same degree of 
posterior osteophyte formation, with minimal scattered 
osteophytes.  Minimal degenerative changes to the posterior 
zygapophyseal joints and the lumbosacral level, with no 
significant degenerative changes above that level.  

In 1988, the veteran complained of low back pain radiating 
down both legs.  A myelogram found degenerative joint disease 
at the L5-S1 level with narrowing of disc and post disc 
bulging.  A spinal computerized tomography scan found L5-S1 
degenerative joint disease with central bulging of the L4-L5 
and L5-S1 levels, without spinal canal stenosis and no nerve 
root impingement.  VA outpatient treatment records in 1989, 
reported complaints of low back with no clinical evidence of 
radiculopathy.  Tenderness was shown in the L3-4 distribution 
area with range of motion within normal limits.  Sensory 
examination was intact.  The impression was chronic low back 
pain.  

Service medical records for the veteran's second period of 
active duty service reveal continued complaints of low back 
pain.  In August 1991, mild tenderness over the lumbosacral 
region, over the spinous process, was shown.  No spasm was 
present.  The veteran was able to touch his toes, 
bilaterally, but complained of pain.  Normal rotation of the 
lumbar spine was reported, as was a negative straight leg 
raise, negative Patrick's test, and negative femoral stretch 
signs.  The motor examination revealed equal strength.  Deep 
tendon reflexes revealed trace activity at the patellar 
tendon and no focal neurosensory deficits distally.  X-rays 
revealed disc degeneration at the L4-5 and L5-S1 levels, with 
mild osteophytic changes.  

A VA orthopedic examination conducted in January 1992, 
reported that the veteran stood with a level pelvis, had 
minimal asymmetry, flexed to 80 degrees, extended to 15 
degrees, lateral bending was to 40 degrees with slight 
segmentation, and rotated to 35 degrees.  The reflexes were 
depressed at the knee, right ankle jerk was 1-plus and left 
was 2-plus.  Extension did not cause radiating pain.  
Straight leg raising on both sides was without radiation.  
Ober's test was negative, but Eley's test hurt into the back.  
Lying prone, the back was reported as looking normal, but the 
veteran described tenderness at the lumbosacral junction, 
without radiation or sciatic notch tenderness.  X-rays 
demonstrated moderate degenerative changes at the lower part 
of the lumbar spine.  The diagnoses included history of back 
strains, with good function.  A VA neurological examination 
found no tenderness on palpation.  Straight leg raising was 
negative to 90 degrees.  The lower extremities had normal 
muscle bulk and tone with no atrophy, fasciculations, or 
abnormal movements.  Muscle strength was normal and sensory 
examination was intact.  Deep tendon reflexes were 
symmetrical in the knees and ankles, with no pathological 
reflexes or clonus.  Gait, station, and Romberg were normal.  
The diagnosis was normal neurological examination.  

A VA neurological examination conducted in March 1992, found 
full range of motion and a negative straight leg raising test 
at 90 degrees, bilaterally.  The veteran's lower extremities 
were symmetrical and there was no evidence of atrophy, 
fasciculation, or abnormal movements.  On motor examination, 
normal muscle tone and strength in all muscle groups was 
found.  Romberg was negative.  On sensory examination, there 
was no loss to any modality over either lower extremity and 
the veteran's deep tendon reflexes were symmetrical and well 
preserved.  There was no pathological reflexes or clonus.  
The impression was normal neurologic examination.  The 
examiner opined that the veteran's backaches may be related 
to a bulging disc, but that it resulted in no disability at 
the time of the examination.  

A VA examination conducted in May 1993, revealed no evidence 
of spasm or tenderness, with flexion to 100 degrees and 35 
degrees of extension, with mild discomfort.  Supine straight 
leg raising was negative for reproduction of radicular pain.  
The veteran performed a satisfactory heel and toe walk and 
was able to squat and arise again.  Reflexes and sensation 
were intact.  The impression was chronic lumbar syndrome with 
degenerative disc disease.  The examiner opined that the low 
back pain in service was the earliest manifestation of his 
degenerative disc disease.  

A VA outpatient treatment record dated in 1994, revealed 
complaints of low back pain without radiation.  Full range of 
motion was shown with mild tenderness in the left paraspinal 
area.  Motor and sensory examinations were within normal 
limits.  The impression was chronic pain.  A VA examination 
dated in February 1995, reported no spasm but tenderness to 
palpation in the left lower lumbar region was shown.  The 
veteran performed a satisfactory heel and toe walk and was 
able to squat and arise again.  Reflexes and sensation were 
intact.  X-rays demonstrated moderate to severe narrowing 
involving L5-S1 interspace, with vacuum disk phenomena.  The 
diagnoses included low back syndrome.  VA outpatient 
treatment records dated in 1995 and 1996 revealed complaints 
of low back pain without radiation.  Full range of motion was 
shown with mild tenderness in the left paraspinal area.  
Motor and sensory examinations were within normal limits.  
The impression was chronic low back pain.  

The veteran testified before the Board in May 1997, that his 
back flared up approximately every 4 to 5 months, 
incapacitating him with pain and muscle spasm.  He stated 
that he wore a back brace every other week.   

Service connection for back strain, with bulging disc, is 
currently in effect and a 10 percent disability evaluation 
has been assigned under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295-5293.  This rating contemplates 
lumbosacral strain with characteristic pain on motion, and 
intervertebral disc syndrome with mild symptoms.  A 20 
percent rating is provided for lumbosacral strain manifested 
by muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.  A 40 percent rating, 
the maximum rating under Diagnostic Code 5295, requires 
severe impairment manifested by listing of the whole spine to 
the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.  Under Diagnostic 
Code 5293, a 20 percent rating is for assignment for moderate 
symptoms with recurring attacks, a 40 percent rating is 
assigned for severe symptoms with recurring attacks and 
intermittent relief, and a 60 percent rating is for 
assignment for pronounced symptoms with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of the diseased 
disc(s) with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A VA examination conducted in September 1997, reported that 
the veteran did not show any difficulty or discomfort in 
sitting or during walking and moved freely around.  He did 
not use any assistive devices.  Mild scoliosis with convexity 
to the left side of the thoracolumbar area was noted.  There 
was no paraspinal tenderness.  Flexion was to 80 degrees, 
extension and right and left lateral flexion were to 20 
degrees, and rotation was to 40 degrees.  No discomfort or 
hesitation was noted during motion and the veteran denied 
pain.  Straight leg raising was negative, bilaterally.  Hip 
abduction was normal bilaterally without discomfort.  
Patrick's sign was negative, bilaterally.  Deep tendon 
reflexes could not be elicited.  The veteran denied any 
sensory symptoms.  The diagnoses included degenerative disc 
disease of the lumbosacral spine and degenerative changes of 
the lumbosacral spine, including the facet joints.  The 
examiner concluded that after consideration of the clinical 
findings and lack of symptomatology, there was no disability 
due to the back disorder.  

VA outpatient treatment records in 1997 and 1998 reveal that 
the veteran complained of low back pain with radiation to the 
left knee.  Full range of motion was shown and motor and 
sensory examinations were within normal limits.  The 
impression was chronic pain.  

Upon review of the evidence, a 20 percent rating is not 
warranted under Diagnostic Code 5295, as muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position has not been shown by the 
medical evidence of record.  Additionally, a rating in excess 
of 10 percent under the provisions of Diagnostic Code 5293 is 
not warranted, as moderate symptoms with recurring attacks 
has not been shown by the objective evidence of record.  
Although the veteran testified that he has recurring attacks 
of back pain and muscle spasm approximately every 4 to 5 
months, the clinical records indicate the motor and sensory 
examinations were within normal limits.  Straight leg raising 
has been negative for radicular pain.  

The Board has also considered the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5292 (1999).  However, as the 
current evidence reveals full range of motion of the 
lumbosacral spine, a rating in excess of 10 percent is not 
warranted under these diagnostic codes.   

B.  Bilateral Foot Disorder

The service medical records for the veteran's first period of 
active service reveal multiple callouses, with pes planus 
shown on discharge examination.  Private medical records 
dated in 1983 to 1986, report complaints of foot pain and 
treatment for callosities of both feet.  A VA examination 
conducted in 1984 reported that the veteran's toes tended to 
claw, but were not fixed.  The feet had chronic 
epidermophytosis and callosities, with tenderness under the 
metatarsal heads.  A VA examination conducted in 1987, showed 
two restrictive areas on the sole of each foot, about 2 
inches back of the fourth toe.  The areas were thickened, 
sharply outlying, and tender to the touch.  The diagnosis was 
callosities, both feet.  X-rays indicated no significant 
abnormality.  VA outpatient treatment records in 1987 and 
1988, show continued complaints of pain with diagnoses of 
callosities. 

A VA examination conducted in January 1992, reported that 
without shoes, the veteran had a short weightbearing limp on 
the left, but referred this to the soreness around the foot 
and numbness on the top of the foot, callouses, and a corn on 
the left fifth toe.  There was a small seed-like callous 
reported under the fifth portion of the metatarsal pad on the 
left.  The toes were noted as tending to claw with 
weightbearing but did not have a fixed deformity.  The 
diagnoses included clawing of the left toes without fixed 
deformity, secondary to painful callouses and callosities.  
In March 1992, tender callouses on the left foot were shown.  
A surgical pathology report indicated a surgical excision of 
a contracted digit.  VA outpatient treatment records in 
December 1994, indicated that the veteran's fifth toe was 
status post surgery.  

A VA examination conducted in February 1995, reported no 
evidence of claw toes.  A tender callous formation underneath 
both great toes was shown, as was tenderness of the plantar 
aspect of the right second toe metacarpophalangeal joint.  A 
dorsal corn of the right fifth toe was shown with tenderness 
and swelling.  The veteran was able to perform a fair heel 
and toe walk and was able to squat and arise again.  Reflexes 
and sensation were intact in the lower extremities.  The 
diagnoses included painful callosities and corns of both 
feet, and postoperative left fifth toe.  VA outpatient 
treatment records dated in 1996, report continued complaints 
of foot pain and findings of callosities.  An x-ray in 
November 1996, indicated that the distal interphalangeal 
joints of the second through the fifth toes were held in 
flexion.  

Service connection is currently in effect for painful 
callouses, with eversion toe clawing and pes planus, 
bilaterally, and a 10 percent evaluation has been assigned 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  This rating contemplates moderate pes planus with the 
weightbearing line over or medial to the great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet.  A 30 percent evaluation is warranted where 
there is bilateral severe pes planus with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  Id.  Assignment of a 50 
percent evaluation, the highest available for bilateral pes 
planus, is contemplated for pronounced symptomatology with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, which is not improved by 
orthopedic shoes or appliances.  Id.  

As noted above, the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  However, where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco, 7 
Vet. App. at 58.

A VA examination conducted in September 1997, reported 
complaints of pain in both feet.  The veteran's gait was 
normal except for forefoot abduction.  There was no evidence 
of difficulty or discomfort during walking and he moved 
freely around.  It was noted that while standing or sitting, 
the veteran tended to position his feet in forefoot 
abduction, which he could change voluntarily into normal 
anatomical position.  His toes tended to a position of 
flexion, but could extend the toes on request.  A loss of 
arch was noted, bilaterally, but the feet were not everted.  
Discomfort on walking barefoot was not shown.  Active range 
of motion was symmetrical bilaterally, with dorsiflexion of 
the ankle at 30 degrees, plantar flexion at 30 degrees, 
inversion was to 25 degrees, and eversion was to 10 degrees.  
No instability or tightness was noted.  Passive range of 
motion yielded an additional 5 degrees.  Palpation of the 
soles of the feet indicated mildly painful areas on the left 
heel, the right great toe, and the fifth toe.  There were no 
visible callouses found.  The veteran reported that he had 
recently had a callous removed from the left fifth toe.  Toes 
were in adduction, but the veteran was able to abduct them 
apart to an extent.  Flexion and extension of the toes were 
normal, bilaterally, except the left fifth toe overrode the 
left fourth toe.  It was noted that it was soft to the touch, 
probably due to resection of the phalanges.  The veteran was 
able to extend his toes better when not in the weightbearing 
position.  No tenderness was noted over the dorsum of the 
feet.  The dorsalis pedis and posterior tibial pulses were 
present, bilaterally.  Several pigmented areas of skin over 
both feet and legs were reported.  There was no swelling or 
warmth.  The examiner reported that x-rays in 1996 indicated 
the absence of the proximal and distal phalanges of the left 
fifth toe.  The diagnoses included bilateral pes planus.  

VA outpatient treatment records dated in 1998, report 
complaints of a painful right fifth toe.  The proximal 
phalanx of the right fifth toe had a prominent callous over 
the dorsum of the toe.  

The most recent VA examination and VA outpatient treatment 
records demonstrate that the veteran's bilateral foot 
disorder more nearly approximates the criteria required for a 
30 percent disability rating under the provisions of 
Diagnostic Code 5276.  See 38 C.F.R. § 4.7 (1999).  The 
objective evidence indicates continuous complaints of pain 
and recurring treatment for callosities.  Forefoot abduction 
has been reported.  Accordingly, a 30 percent evaluation for 
the veteran's service-connected bilateral foot disorder is 
warranted under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  However, as marked pronation, marked 
inward displacement, and severe spasm of the tendo achillis 
on manipulation have not been shown, a 50 percent rating 
under Diagnostic Code 5276 is not for assignment.

The Board has also considered whether the veteran's service-
connected bilateral foot disability warrants a separate 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5278 
(1999).  However, in this case, there is no evidence of the 
great toe dorsiflexed and limitation of dorsiflexion at the 
ankle due to claw foot (pes cavus).  Accordingly, a separate 
evaluation for claw foot is not warranted.   

Accordingly, a 30 percent evaluation, but no more, for the 
veteran's service-connected bilateral foot disorder is 
warranted.


ORDER

Service connection for bronchitis and hypertension is denied.  
An increased rating for back strain with bulging disc is 
denied.  An increased rating for callouses, painful, feet, 
bilateral, with eversion and toe clawing, and pes planus, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  


REMAND

The issue of entitlement to service connection for asthma was 
remanded to the RO in July 1997 for a VA examination and 
opinions regarding the veteran's asthma.  Although a VA 
examination was conducted in September 1997, the examiner did 
not provide the requested opinions.  The RO is advised that 
the Board is obligated by law to ensure that the RO complies 
with its directives.  The Court has stated that compliance by 
the RO is neither optional nor discretionary.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, this 
issue is remanded to the RO for the following actions:

1.  The case should be returned to the VA 
examiner who conducted the September 1997 
pulmonary examination to provide an 
opinion whether the veteran's preexisting 
asthma underwent pathological advancement 
during his first and/or second period of 
service beyond the natural progression of 
the disease.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  The claims file must be made 
available to and reviewed by the examiner 
and the opinion proffered should reflect 
that such a review was made.  If the 
examiner who conducted the 1997 
examination is no longer available, the 
RO should provide the claims file to a VA 
pulmonary specialist to provide the 
requested opinion.

2.  The RO should review the claims file 
and ensure that the foregoing action has 
been conducted and completed in full.  If 
the opinion is incomplete, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 



